Citation Nr: 1515490	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June May 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a scheduled hearing before the undersigned at the RO in July 2014.  Approximately two weeks later, the Veteran notified VA that he had been unable to attend the hearing because he was hospitalized on that date, provided evidence of the hospitalization, and requested to be scheduled for another Board hearing.  The Veteran's representative reiterated this request in April 2015.  Good cause has been shown, and the circumstances of the Veteran's failure to appear were such that a timely request for postponement could not have been submitted prior to the hearing date.  Therefore, the motion to reschedule the hearing is granted, and the case must be remanded for such purpose.  See 38 C.F.R. § 20.704(d) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






